Case 19-33915-KRH            Doc 53         Filed 02/21/20 Entered 02/21/20 11:35:20   Desc Main
                                           Document      Page 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

IN RE:                                       )
                                             )     CASE NO. 19-33915-KRH
LEMAR ALLEN BOWERS,                          )     CHAPTER 13
                                             )
                                             )
                          Debtor.            )

               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN
               NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
             AND NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

                             I. Notice of Objection and Notice of Hearing

         PLACE OF HEARING:                                  DATE AND TIME OF
                                                            HEARING:
         Courtroom 5000
         701 East Broad Street                              April 8, 2020
         Richmond, Virginia 23219                           11:10 a.m.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

                           II. Objection to Confirmation of Chapter 13 Plan

         The United States of America, by and through undersigned counsel, on behalf of its

Internal Revenue Service, hereby objects to confirmation of the proposed Chapter 13 Plan (Dkt

No. 51) on the following grounds:




Robert P. McIntosh
Assistant United States Attorney
SunTrust Center
919 East Main Street, Suite 1900
Richmond, Virginia 23219
Telephone: (804) 819-7404
Facsimile: (804) 771-2316
E-Mail: Robert.McIntosh@usdoj.gov
Counsel for the United States of America
Case 19-33915-KRH             Doc 53       Filed 02/21/20 Entered 02/21/20 11:35:20                        Desc Main
                                          Document      Page 2 of 5



         1.       The Internal Revenue Service timely filed a proof of claim (as amended) setting

forth the following information:




               Date of Claim:                          December 20, 2019


               Secured Amount                          $00.00


               Priority Amount:                        $677,054.90


               General Unsecured Amount:               $19,189.63


               Total Claim Amount:                     $696,244.53



         2.       The debtor(s) filed a Chapter 13 plan, treating the claims of the Internal Revenue

Service as follows:

                          Date of Plan         Priority Amount      Secured Amount        Interest (Secured Claim)
                        February 20, 2020          $5,757.00              $0.00                      0%
                      Total                        $5,757.00              $0.00                      0%
 Reference in Plan                                Plan ¶ 3(B)       Plan ¶ 4(D), 4(A)            Plan ¶ 4(D)

         3.       The proposed plan does not adequately provide for the Internal Revenue Service=s

priority claim as required by 11 U.S.C. '1322(a)(2).1 “The bankruptcy code requires that a

debtor's Chapter 13 reorganization plan ‘provide for full payment, in deferred cash payments, of



         1
             The plan also provides for a priority claim of the Internal Revenue Service as follows: “Taxes and certain
other debts ($670,860 are business taxes being addressed in pending business Chapter 11).” As set forth on Proof of
Claim 12-2, the balance of the priority claim is the personal liability of the debtor. Moreover, to the extent that such
liabilities are proposed to be provided for in a related Chapter 11 case, no provision or proposal for such payment
(nor consent by the Internal Revenue Service) has been made. No plan has been proposed. See In re Civitas Health
Services, Inc., Bk No. 19-34993-KRH (E.D. Va., Richmond Div.).

                                                        —2—
Case 19-33915-KRH         Doc 53      Filed 02/21/20 Entered 02/21/20 11:35:20              Desc Main
                                     Document      Page 3 of 5



all claims entitled to priority under Section 507 of this title, unless the holder of a particular

claim agrees to a different treatment of such claims.’ 11 U.S.C. §1322(a)(2) (1984). Any plan

lacking the requirements of § 1322(a)(2) (a full payment of priority claims) cannot be confirmed

without the claim holder's consent.” Matter of Escobedo, 28 F.3d 34, 35 (7th Cir. 1994) (citing

Ekeke v. United States, 133 B.R. 450 (S.D. Ill. 1991); In re Driscoll, 57 B.R. 322 (W.D. Wis.

1986); United States v. Reynolds, 38 B.R. 725 (W.D. Va. 1984)2 aff'd, 764 F.2d 1004 (4th Cir.

1985); In re Esser, 22 B.R. 814 (E.D. Mich. 1982)).

        4.      The proposed plan is underfunded and not feasible. See 11 U.S.C. '1325(A)(1);

'1325(A)(6).

        5.      The pleadings filed in this case report debts exceeding the debt limitations of 11

U.S.C. '109(e). As of April 1, 2019, the §109(e) debt limits increased to $419,275.00 for

unsecured debt, and $1,257,850 for secured debts. The Debtor bears the burden of establishing

eligibility. See Singer Asset Fin. Co., LLC v. Mullins (In re Mullins), 360 B.R. 493, 498 (Bankr.

W.D. Va. 2007). It appears that the Debtor is not eligible for relief under Chapter 13 of the

Bankruptcy Code.

////

////

////




        2
          See United States v. Reynolds, 38 B.R. at 726 (W.D. Va. 1984) (“A Chapter 13 plan
must provide for full payment of . . . priority claims”) (emphasis in original) aff'd, 764 F.2d 1004
(4th Cir. 1985).


                                                —3—
Case 19-33915-KRH      Doc 53      Filed 02/21/20 Entered 02/21/20 11:35:20      Desc Main
                                  Document      Page 4 of 5



       WHEREFORE, the United States respectfully requests that confirmation of the proposed

plan be denied.

                                    Respectfully submitted,

                                    G. ZACHARY TERWILLIGER
                                    United States Attorney


                            By:      /s/ Robert P. McIntosh
                                    Robert P. McIntosh
                                    Assistant United States Attorney




                                           —4—
Case 19-33915-KRH         Doc 53    Filed 02/21/20 Entered 02/21/20 11:35:20              Desc Main
                                   Document      Page 5 of 5



                                   CERTIFICATE OF SERVICE

        I hereby certify that I have on this date served the foregoing upon all interested parties to
this proceeding, by causing true and correct copies thereof to be placed in the United States mail,
postage prepaid, addressed as follows:

       LeMar Allen Bowers
       10250 Scots Landing Road
       Mechanicsville, VA 23116
       Debtor

        I hereby certify a copy of foregoing will be filed with the United States Bankruptcy Court
electronically in the CM/ECF system. Notice of this filing will be sent to all parties by
operation of the Court's electronic filing system. Parties may access this filing through the
Court's system. Parties currently listed by the CM/ECF system to receive electronic notice in
this case are set forth below.

       James E. Kane
       Kane & Papa, PC
       Email: jkane@kaneandpapa.com
       Debtor’s Attorney

       Carl M. Bates
       Chapter 13 Trustee
       Email: station01@richchap13.com; station06@richchap13.com;
       station03@richchap13.com; station10@richchap13.com; station07@richchap13.com



Date: February 21, 2020

                                        /s/ Robert P. McIntosh
                                       ROBERT P. MCINTOSH




                                               —5—
